—Proceeding pursuant to CPLR article 78 to review a determination dated August 29, 2000, which, after a hearing, terminated the petitioner’s employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The respondents’ determination that the petitioner was guilty of misconduct and incompetency in her position as a telecommunications operator is supported by substantial evidence in the record (see Matter of Lahey v Kelly, 71 NY2d 135; Matter of Decker v Scoralick, 209 AD2d 517). Moreover, the penalty of dismissal is not shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Ritter, J.P., Goldstein, Luciano and Schmidt, JJ., concur.